6263981
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 10-13, with respect to the rejection(s) of
 the independent claim(s) 1, 10 and 12-14, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in an interview with Kendrick Lam (Registration No. 71490) on 03/10/2022.
Please amend the Claims as follows:
1.	(Currently Amended) An authentication device management device comprising:  a controller including a processor, the controller configured to perform,
	receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result;
	verifying whether the user is the person in question or not using a function for determining the authenticity of the authentication result;
	in response to verifying the user is the person in question, generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key;

	transmitting the generated first key to the authentication device used by the user; and
	receiving, from an authentication server that is configured to verify the signature, a transmission request for the second key that is related to the authentication device to which the first key was transmitted and in which the first key has been set, the transmission request comprising the key identifier; [[and]]
	responding to the transmission request by transmitting, to the authentication server, the second key and the user identification information associated with the key identifier included in the transmission request[[.]];
	managing, based on the key identifier and the user identification information, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server.
2.	(Canceled) 
3.	(Currently Amended) The authentication device management device according to claim [[2]]1, wherein the controller managing comprises the controller collectively or individually managing each of the pieces of the validity of a plurality of the first keys transmitted to the authentication devices and a plurality of the second keys transmitted to the authentication server.
4.	(Currently Amended) The authentication device management device according to claim [[2]]1, wherein the managing is based on a time period previously set when the first key and the second key are generated, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server.
5.	(Currently Amended) The authentication device management device according to claim [[2]]1, wherein the managing is based on a time period or a time zone designated after the first key and the 
6.	(Currently Amended) The authentication device management device according to claim [[2]]1, wherein, based on the key identifier and the user identification information, the controller performs the managing to specify the authentication device in which the first key has been set and the controller further performs the managing by updating a non-transitory computer readable medium including stored instructions executed by a microprocessor used for an authentication process performed in the authentication device.
7.	(Original) The authentication device management device according to claim 1, the controller further performing acquiring of information related to the user, wherein
	the generating performed by the controller is based on the information related to the user acquired by the acquiring, the pair of the first key and the second key.
8.	(Previously Presented) The authentication device management device according to claim 7, wherein the generating performed by the controller comprises generating the pair of the first key and the second key by using a cryptographic algorithm selected based on the information related to the user.
9.	(Previously Presented) The authentication device management device according to claim 7, wherein the generating performed by the controller comprises generating, based on the information related to the user, the first key in which an authentication approach for setting the first key in the authentication device has been designated.
10.	(Previously Presented) An authentication device management device comprising: 
a controller including a processor, the controller configured to perform,
	receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result;

	in response to verifying the user is the person in question, generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key;
	registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user;
	transmitting the generated first key to the authentication device used by the user; and
	receiving a request related to authentication accepted from another authentication device to which the first key was transmitted by the controller and in which the first key has been set, the request comprising the key identifier;
	responding to the request by transmitting the second key and the user identified information associated with key identifier; and
	instructing that the another authentication device is to be validated based on the key identifier and the user identification information.
11.	(Canceled) 
12.	(Currently Amended) An authentication device management method performed by a computer, the authentication device management method comprising:
	receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result;
	verifying whether the user is the person in question or not using a function for determining the authenticity of the authentication result;

	registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user;
	transmitting the generated first key to the authentication device used by the user; and
	receiving, from an authentication server that is configured to verify the signature, a transmission request for the second key that is related to the authentication device to which the first key was transmitted and in which the first key has been set, the transmission request comprising the key identifier; [[and]]
	responding to the transmission request by transmitting, to the authentication server, the second key and the user identification information associated with the key identifier included in the transmission request[[.]];
	managing, based on the key identifier and the user identification information, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server.
13.	(Currently Amended) A non-transitory computer-readable recording medium having stored therein authentication device management instructions performed by a computer, the instructions comprising:
	receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result;
	verifying whether the user is the person in question or not using a function for determining the authenticity of the authentication result;

	registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user;
	transmitting the generated first key to the authentication device used by the user; and
	receiving, from an authentication server that is configured to verify the signature, a transmission request for the second key that is related to the authentication device to which the first key was transmitted and in which the first key has been set, the transmission request comprising the key identifier; [[and]]
	responding to the transmission request by transmitting, to the authentication server, the second key and the user identification information associated with the key identifier included in the transmission request[[.]];
	managing, based on the key identifier and the user identification information, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server.
14.	(Previously Presented) An authentication device management system comprising: 
	an authentication device management device;
	an authentication device that performs personal authentication of a user; and 
	an authentication server that authenticates the identity of the user, wherein 
	the authentication device management device includes
		a controller including a processor, the controller configured to perform,	

			verifying whether the user is the person in question or not using a function for 			determining the authenticity of the authentication result;
			in response to verifying the user is the person in question, generating a key pair, 		the generated key pair comprising a first key used to attach a signature and a second 			key used to verify the signature attached by the first key,
			registering, in an associated manner, a key identifier that identifies the				generated key pair and user identification information that identifies the user, and
			transmitting the generated first key and the key identifier to the authentication 			device used by the user,
	the authentication device includes
		another controller including a processor, the another controller configured to perform,
			when personal authentication of the user is performed locally at the 				authentication device by an authentication method, setting the first key, transmitted by 			the authentication device management device, as a key for attaching a signature 			associated with the authentication method and that exhibits the key identifier, and 
			requesting the authentication server to validate the authentication method to 			be performed by using the first key, and
	the authentication server includes
		an authentication server controller including a processor, the authentication server 		controller configured to, in response to receiving the request from the authentication device 	based on the setting, perform exhibiting the key identifier, and

	the controller of the authentication device management device is further configured to perform responding, in response to the transmission request for the generated second key from the authentication server, by transmitting, to the authentication server, the generated second key and the user identification information associated with the key identifier included in the transmission request. 
Allowable Subject Matter
Claims 1, 3-10, and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Le Saint (US Patent Publication No. 20180167208, hereinafter Le Saint) teaches an authentication device management device comprising: a controller including a processor, the controller configured to perform generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key.   
 Guillory et al. (US Pre-Grant Publication No. 20180183777, hereinafter Guillory) teaches receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result; verifying whether the 
 Oberheide et al. (US Pre-Grant Publication No. 20150304110, hereinafter Oberheide) teaches registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user; transmitting the generated first key to the authentication device used by the user; and responding to the transmission request by transmitting, to the authentication server, the second key and the user identification information associated with the key identifier included in the transmission request; managing, based on the key identifier and the user identification information, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 10, 12, 13 and 14.
Although Le Saint discloses an authentication device management device comprising: a controller including a processor, the controller configured to perform generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key, Le Saint does not disclose receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result; verifying whether the user is the person in question or not using a function for determining the authenticity of the authentication result; in response to verifying the user is the person in question, generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key; registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user; transmitting the generated first key to the authentication device Guillory, which teaches receiving an authentication result from an authentication device, the authentication device locally performs personal authentication of a user to obtain the authentication result; verifying whether the user is the person in question or not using a function for determining the authenticity of the authentication result; and Oberheide, which teaches registering, in an associated manner, a key identifier that identifies the generated key pair and user identification information that identifies the user; transmitting the generated first key to the authentication device used by the user; and responding to the transmission request by transmitting, to the authentication server, the second key and the user identification information associated with the key identifier included in the transmission request; managing, based on the key identifier and the user identification information, the validity of the first key transmitted to the authentication device and the second key transmitted to the authentication server. However, the Examiner notes that the prior art does not properly disclose in response to verifying the user is the person in question, generating a key pair, the generated key pair comprising a first key used to attach a signature and a second key used to verify the signature attached by the first key; and receiving, from an authentication server that is configured to verify the signature, a transmission request for the second key that is related to the authentication device to which the first key was 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 3-9 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HAMID TALAMINAEI/Examiner, Art Unit 2436        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436